  4:18-cr-03089-JMG-CRZ Doc # 58 Filed: 03/04/21 Page 1 of 2 - Page ID # 190




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3089

vs.                                                        ORDER

NICOLE L. DELGADO,

                   Defendant.


      The defendant has filed a motion to return two cellphones that were
seized from her. Filing 48. In response, the government represented that the
cell phones might be needed as evidence in case no. 4:18-cr-3150, and suggested
waiting until the time for the defendant in that case to file a petition for writ
of certiorari had passed. Filing 49; see United States v. Vanhorn, 296 F.3d 713,
719 (8th Cir. 2002).
      That time has now passed, and a review of the Court's records indicates
that the judgment in 4:18-cr-3150 is final and that no writ of certiorari was
filed. Accordingly, there should be no barrier to returning the defendant's
property to her—except, of course, for the fact that the cellphones are generally
contraband in federal prison. The Court will, therefore, grant the defendant's
motion, but direct the government to release the property to the defendant's
representative, attorney Darik Van Loh.


      IT IS ORDERED:

      1.    The defendant's motion for the return of seized property
            (filing 48) is granted.
4:18-cr-03089-JMG-CRZ Doc # 58 Filed: 03/04/21 Page 2 of 2 - Page ID # 191




   2.    The government shall provide a copy of this Order to the
         custodian of the seized property, and facilitate the transfer
         of the property to the defendant's counsel.

   Dated this 4th day of March, 2021.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -2-
